Citation Nr: 0416324	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 2, 1996 
for the grant of service connection for residuals of a 
compression fracture, degenerative disc disease at L4, and 
degenerative joint disease at L1-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1965 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which granted service connection 
for residuals of a compression fracture, degenerative disc 
disease at L4, and degenerative joint disease at L1-S1, 
initially assigned a 60 percent disability rating, and 
assigned an effective date of July 2, 1996 (date of receipt 
of claim to reopen) for the grant of service connection.  The 
veteran appealed the effective date assignment of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)), to include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. 
§ 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record does not 
reflect that the RO notified the veteran what evidence VA 
would obtain, or requested the veteran to provide information 
needed to identify and obtain records or evidence that would 
support his claim of entitlement to an effective date earlier 
than July 2, 1996 for the grant of service connection for a 
low back disability (residuals of a compression fracture, 
degenerative disc disease at L4, and degenerative joint 
disease at L1-S1).  

In this case, the veteran first raised the earlier effective 
date issue by entering a notice of disagreement with the 
effective date assigned by the March 2001 rating decision on 
appeal; therefore, the issue of an earlier effective date for 
service connection was a downstream issue that was raised by 
the veteran's notice of disagreement subsequent to the RO's 
March 2001 rating decision assignment of an effective date, 
to which the VCAA notice requirement is applicable.  Under 
38 U.S.C. § 5103(a) of the VCAA, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the agency of original 
jurisdiction must take development or review action it deems 
proper under applicable regulations and issue a statement of 
the case if the action does not resolve the disagreement.  
See VAOPGCPREC 8-2003.  

To ensure compliance with the notice provisions of the VCAA, 
this case is REMANDED to the RO for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence 
is required to substantiate the claim for 
an effective date earlier than July 2, 
1996 for the grant of service connection 
for a low back disability (residuals of a 
compression fracture, degenerative disc 
disease at L4, and degenerative joint 
disease at L1-S1), what evidence, if any, 
the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim 
for an effective date earlier than July 
2, 1996 for the grant of service 
connection for a low back disability.  

2.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




